DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 28, 30 – 32, 34 - 38, and 40 - 49 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/154831 to Cookson et al. in view of WO 00/73363 to Ramael and US 5,856,372 to Ho et al.
Regarding Claims 26, 27, 30 – 32, 34 - 37, 42, and 44.  Cookson et al. teaches a method of making a polymer polyol dispersion/polymer-modified polyol dispersion having a solids content which may be in the range of 15 to 40 weight percent (Paragraphs 0005 and 0023).  The method comprises reacting PIPA polymer forming co-reactants and a polyisocyanate in the presence of a polyol and catalyst (Paragraphs 0005 and 0054).  The PIPA polymer forming co-reactants may correspond to alkanolamines/olamines (Paragraph 0042).
In Inventive Example 2, the polymer-modified polyol dispersion is specifically prepared by reacting triethanolamine (a species of olamine set forth in instant Claim 42) with 2,4- and 2,6-toluene diisocyanate (VORANATE® T-80) in the presence of a base polyol (VORANOL® CP 4702) and zinc ricinoleate (KOSMOS® 54) (Paragraphs 0079 and 0083; Table 2).  2,4- and 2,6-toluene diisocyanate are set forth as species of 
Zinc ricinoleate is set forth as a zinc carboxylate catalyst in instant Claim 32, is a compound which does not contain carbon-metal bonds, and is prepared from ricinoleic acid (a carboxylic acid containing 18 carbon atoms).  Zinc ricinoleate is provided in an amount of 0.15 parts by weight in the reaction mixture totaling 100.12 parts by weight in Example 2 (Table 2).  Using the known molecular weight of zinc ricinoleate, the amount of zinc ricinoleate can be calculated as roughly 0.15 mmol per 100 grams of the reaction mixture.  
Cookson et al. does not expressly teach the reaction mixture in Example 2 further comprises a crosslinking agent.  However, Ramael teaches the concept of combining a polyethylene glycol with a molecular weight of less than 600 g/mol with an alkanolamine as the low molecular weight polyol component in the preparation of a PIPA polyol (Page 2, Lines 10 – 13).  Cookson et al. and Ramael are analogous art as they are from the field of endeavor, namely polymer-modified polyols.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to combine polyethylene glycol with triethanolamine as the 9.38 grams of co-reactant in the polymer-modified polyol dispersion in Example 2 of Cookson et al.  This proposed combination results in a polyethylene glycol compound meeting all of the instantly claimed parameters for the crosslinking agent prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining triethanolamine and polyethylene glycol would have been obvious given their known and shared intended use as PIPA forming co-reactants.  Additionally, Ramael observes that combining polyethylene glycol with the alkanolamine to form the low molecular weight polyol component in the preparation of PIPA polyols improves the load-bearing properties of the flexible foams produced therefrom (Page 1, Line 5 – Page 2, Line 9).
Additionally, Cookson et al. is silent regarding the primary hydroxyl content of the base polyether polyol, though Cookson et al. does teach it is capped with ethylene oxide and would therefore be expected to have a significant number of primary hydroxyl groups.  Second reference Ho et al. teaches the concept of preparing polymer polyols in which the base polyols provided have primary hydroxyl contents as high as about 90% (Column 6, Lines 17 – 20).  Cookson et al. and Ho et al. are analogous art as they are from the field of endeavor, namely cellular polyurethanes.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the base polyol in Example 2 of Cookson et al. with a primary hydroxyl content of up to about 90% as taught by Ho et al.  The motivation 
Regarding Claim 28.  Cookson et al. teaches the method of making a polymer polyol dispersion/polymer-modified polyol dispersion of Claim 26 wherein, in Example 2, the isocyanate index is 97 (Table 2), which is alternatively expressed as 0.97.  It is the Office’s position that this value is close enough to the lower limit of the instantly claimed range (1) that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
Regarding Claim 38.  Cookson et al. teaches the method of making a polymer polyol dispersion/polymer-modified polyol dispersion of Claim 26 wherein, in Example 2, the base polyol has a molecular weight of 4,700 g/mol (Paragraphs 0079 and 0083; Table 2).
Regarding Claim 40.  Cookson et al. teaches the method of making a polymer polyol dispersion/polymer-modified polyol dispersion of Claim 26 wherein the base polyol used in Example 2 is indicated to be initiated with glycerine (Paragraphs 0079 and 0083; Table 2), which is a compound having a hydroxyl functionality of three.  This 
Regarding Claim 41.  Cookson et al. teaches the method of making a polymer polyol dispersion/polymer-modified polyol dispersion of Claim 26 wherein triethanolamine, i.e. the olamine, is provided in an amount of 9.38 grams in the reaction mixture totaling 100.12 parts by weight in Example 2 (Table 2).  
Regarding Claim 43.  Cookson et al. teaches the method of making a polymer polyol dispersion/polymer-modified polyol dispersion of Claim 26 wherein VORANATE® T-80, i.e. the organic polyisocyanate, is provided in an amount of 10.64 grams in the reaction mixture totaling 100.12 parts by weight in Example 2 (Table 2).  
Regarding Claim 45.  Cookson et al. teaches the method of making a polymer polyol dispersion/polymer-modified polyol dispersion of Claim 26 but is silent regarding the dynamic viscosity of the dispersions prepared in Example 2.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Cookson et al., when modified in the manner proposed in independent Claim 26, teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polymer-modified polyol dispersion having a dynamic viscosity in the instantly claimed range, would implicitly be achieved by a process employing all of the claimed steps and In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 46.  Cookson et al. teaches the method of making a polymer polyol dispersion/polymer-modified polyol dispersion of Claim 26 wherein said reacting occurs at temperatures in the range of 20 to 120°C (Paragraph 0054).
Regarding Claim 47.  Cookson et al. teaches a polymer polyol dispersion/polymer-modified polyol dispersion obtained by the method of Claim 26 (Example 2).
Regarding Claim 48.  Cookson et al. teaches a method of manufacturing a polyurethane article comprising providing a polymer-modified polyol dispersion via the method of Claim 26 and processing to form a foam/articles (Examples 2 – 4).
Regarding Claim 49.  Cookson et al. teaches a method of manufacturing a polyurethane foam article comprising providing the polymer-modified polyol according to Claim 47 and reacting with a polyisocyanate in the presence of water as a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26 - 28, 30 - 32, 34 - 38, and 40 - 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 20 of U.S. Patent No. 11,046,807 in view of WO 2012/154831 to Cookson et al.  The claims of U.S. Patent No. 11,046,807 both set forth the reaction of the polyisocyanate and olamine may proceed in the presence of a catalyst but not specifically a zinc carboxylate catalyst, as is required in the process of the instant claims.  However, Cookson et al. teaches the  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Cookson et al. shows that zinc ricinoleate in the disclosed amount is known in the art to be a suitable catalyst for use in methods of making PIPA polymer-modified polyols.

Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that Cookson et al. fails to describe a base polyol that necessarily has more than 80% primary hydroxyl functions.  The Office agrees and therefore has now applied US 5,856,372 to Ho et al. as a secondary reference to teach this limitation.  As discussed in the new grounds of rejection under 35 U.S.C. 103, Ho et al. teaches the concept of preparing polymer polyols in which the base polyols provided have primary hydroxyl contents as high as about 90% (Column 6, Lines 17 – 20)
B) Applicant also argues that Cookson et al. does not teach an amount of catalyst in the newly claimed range of 0.11 to 0.2 mmol/100 grams of the polymer-modified polyol and therefore cannot be properly relied upon in the outstanding rejection under 35 U.S.C. 103 and the obviousness-type double patenting rejection.  The Office agrees that the amount of zinc carboxylate catalyst used in the inventive examples of Cookson et al. relied upon in the outstanding rejections (roughly 0.3 mmol/100 grams of the polymer-modified polyol in Examples 3 and 4) is outside the claimed range.  However, the present rejections rely upon a different embodiment in Cookson et al., namely Example 2.  In this example, the amount zinc ricinoleate can be calculated to be roughly 0.15 mmol per 100 grams of the reaction mixture, an amount which is within this newly claimed range.

With respect to the data directed to the instantly claimed primary hydroxyl content range of 80% or more, four polymer-modified polyols PMP-1, PMP-2, PMP-3, and PMP-4 are prepared and then used in a process of making a polyurethane foam on pages 2 - 5 of the declaration.  
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296  (MPEP 716.02(d)) In these examples, it cannot be ascertained whether the polymer-modified polyols PMP-2, PMP-3, and PMP-4 are within the scope of the instantly claimed invention.  The declaration does not specify the composition of the catalyst and crosslinker, whereas the instant claims require a zinc carboxylate catalyst in an amount of 0.11 to 0.2 mol/100 grams of the polymer-modified polyol and a crosslinking agent having a weight average molecular weight of from 400 to 900 g/mol.  
In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  PMP-1 is a comparative polymer-modified polyol in which the base polyol has a primary hydroxyl content (69%) outside the instantly claimed range.  PMP-2, PMP-3, and PMP-4 are polymer-modified polyols prepared from base polyols which have primary hydroxyl contents (81, 91, and 94%) which are within the instantly claimed range.  The Office respectfully submits that the four examples provided do not establish unexpected results are provided only within the primary hydroxyl content range of 80% or more.  For example, only one comparative example with a primary hydroxyl content outside the claimed range is provided.  There are simply not enough data points to ascertain a trend in and outside the claimed range, most especially right outside the lower limit of the instantly claimed range of 80%.  It cannot then be concluded that any primary hydroxyl value that is within the claimed range would also provide unexpected results while any primary hydroxyl value outside the claimed range would not. 
With respect to the data directed to the instantly claimed zinc carboxylate catalyst content range of 0.11 to 0.2 mmol/100 grams of the polymer-modified polyol, beneficial results arising from the use of a zinc carboxylate catalyst in this amount would not appear to be considered unexpected.  Prior art Cookson et al. already uses an amount of zinc carboxylate catalyst in this range in Example 2, as detailed in the present rejection under 35 U.S.C. 103 above.
Additionally, to support applicant’s position of unexpected results, polymer-modified polyols PMP-5 through PMP-14 are prepared and foams are further prepared from these polyols on pages 6 – 10 of the declaration. However, it once again cannot be ascertained if the polymer-modified polyols prepared with catalyst concentrations in the instantly claimed range (PMP-11 and PMP-12) are within the scope of the instantly claimed invention.  The declaration does not specify the composition of the catalyst and crosslinker, whereas the instant claims require a zinc carboxylate catalyst and a crosslinking agent having a weight average molecular weight of from 400 to 900 g/mol.  The Office would also submit that, even presuming the catalyst is a species of zinc carboxylate, one species of zinc carboxylate catalyst would likely not provide an adequate showing for the entire genus of zinc carboxylate catalyst set forth in the instant claims. (See  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983 in which claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
claimed range for the amount of zinc carboxylate catalyst.  The data and discussion in the declaration are directed to alleged unexpected results achieved with a “catalyst amount of 0.12 mmol/100 g polymer-modified polyol or more” [emphasis added] (see 16. on page 7).   On the other hand, the claimed range for the zinc carboxylate catalyst is 0.11 to 0.2 mmol/100 grams of the polymer-modified polyol.  
For these reasons, it is the Office’s position that the evidence provided does not established the results achieved by the instantly claimed invention rise are unexpected.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764